Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00641-CV
                           ———————————
                   LUCERO VALLE-CHAVEZ, Appellant
                                        V.
                     ROOSEVELT MOORE III, Appellee



                   On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-77241


                         MEMORANDUM OPINION

      Appellant, Lucero Valle-Chavez, has filed a notice of appeal of the trial

court’s “Order of Transfer as a form of final judgment signed by the Court on June

28, 2018.” We dismiss the appeal for want of jurisdiction.
      In the trial court proceeding, appellant filed an “Original Petition for Divorce

and Request for Temporary Restraining Order” against appellee, Roosevelt Moore

III. The case was assigned to the 312th District Court of Harris County. On June

28, 2018, the trial court signed an “Order of Transfer,” transferring the case from the

312th District Court of Harris County to the 245th District Court of Harris County

“[p]ursuant to local rules of court.” On July 12, 2018, appellant filed her notice of

appeal of the order of transfer.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ne.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). An appellate court

also has jurisdiction to consider an appeal from an interlocutory order if a statute

explicitly provides jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex.

1998); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon Supp. 2017)

(authorizing appeals from certain interlocutory orders). The clerk’s record filed in

this Court does not show that the trial court has signed an appealable interlocutory

order or a final judgment that disposes of all parties and claims in the trial court

proceeding.

      Accordingly, the Clerk of this Court notified appellant that the appeal was

subject to dismissal for want of jurisdiction unless she filed a written response

showing how this Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).

                                          2
Appellant has not responded to the notice; however, her notice of appeal indicates

that she appeals the trial court’s transfer order “as a form of final judgment.”1

      The transfer order does not meet the requirements of a final judgment. See In

re Elizondo, 544 S.W.3d 824, 827–28 (Tex. 2018) (orig. proceeding). A judgment

is final for purposes of appeal if it disposes of all pending claims and parties in a

case or “states with unmistakable clarity that it is a final judgment as to all claims

and all parties.” Lehmann, 39 S.W.3d at 192–93. The transfer order here does not

dispose of any claims or parties before the trial court or state that it is a final

judgment. The order only transfers a pending case from one district court to another

district court. See Albert v. Gerstner, 232 S.W.3d 117, 123 (Tex. App.—Houston

[1st Dist.] 2006, pet. denied) (explaining district judge may transfer case from one

court to another). The order is “neither a final judgment nor an interlocutory order

for which an appeal is authorized by statute and is therefore not an appealable order.”

In re Adams, No. 01-18-00295-CV, 2018 WL 3580942, at *1 (Tex. App.—Houston

July 26, 2018, no pet. h.) (mem. op.); see Fox v. Wardy, 224 S.W.3d 307 (Tex.

App.—El Paso 2005, pet, denied) (concluding transfer order was not final judgment

or appealable interlocutory order); Starnes v. Holloway, 779 S.W.2d 86, 93 (Tex.



1
      Appellant has also filed in this Court a copy of her request for a reporter’s record in
      which she states that “[t]he trial court signed a final judgment in this case on June
      28, 2018.” The clerk’s record includes only the Order of Transfer signed on June
      28, 2018.
                                             3
App.—Dallas 1989, writ denied) (holding “order transferring case from one state

court to another was an interlocutory order,” “was not a final judgment,” and “was

not appealable”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                        4